EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated August 30, 2012, with respect to the consolidated financial statements and financial statement schedule included in the Annual Report of Collectors Universe, Inc. on Form 10-K for the year ended June 30, 2012.We hereby consent to the incorporation by reference of that report in Registration Statements of Collectors Universe, Inc. on Form S-8 (No.333-34554 effective April 11, 2000, No.333-34558 effective April 11, 2000, No.333-85962 effective April 10, 2002, No.333-121035 effective December 7, 2004, No. 333-137375 effective September 15, 2006, and No.333-139513 effective December 20, 2006). /s/GRANT THORNTON LLP Irvine, California August 30, 2012
